DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. For example, applicant argues “Applicant respectfully traverses the assertion in the Office Action that Claim 1 recites any abstract ideas. In particular, Claim 1 is directed to an ultrasonic probe and the calculations recited in Claim 1 cannot be practically performed in the human mind” (REMARKS pg. 7), and “Applicant respectfully submits that Claim 1 does not recite any abstract ideas and no features in Claim 1 can be performed practically in the human mind” (REMARKS pg. 8) Examiner respectfully disagrees in that the calculation of delay data could be performed in the human mind. For example, when looking at the PGPub [0056] and [0059], calculations are performed using an equation which merely requires the knowledge of the coordinates of the sub-array and/or element and the coordinates of the target/focal point. Having such coordinate information a person could easily plug in the coordinate values to the equation and solve for the delay data in the mind or with the aid of pencil and paper. In other words, inputting known values into the disclosed equations could easily be performed by a human. Additionally, receiving delay data in its broadest reasonable interpretation could be performed by observation. For example, if the delay data were printed, displayed, etc. a person having ordinary skill in the art would be capable of receiving such delay data by looking at it. 

Applicant further argues “Applicant respectfully traverses the interpretation of the calculation circuitry, the delay data processing circuitry, and the delay circuitry recited in Claim 1 as "generic." (REMARKS pg. 7). Examiner notes that calculation circuitry, delay data processing circuitry, and delay circuitry are merely interpreted as circuitry which can used to performed the claimed functions. Because these elements are merely considered circuitry they are generic computer elements with which the calculations, reception, and setting are performed. Therefore, when evaluating under 101, such claimed limitations merely recite generic computer elements for performing the judicial exception or for applying the judicial exception.  

Applicant further argues “Moreover, the calculation of the delay time on the ultrasonic probe itself and the transmission of ultrasonic waves occurs at a time scale that clearly cannot be practically performed by a human mentally or with a pen and paper” (REMARKS pg. 7-8). Examiner respectfully disagrees in that as noted in the interview summary, no claims require the calculation of the delay time and the transmission of the ultrasonic waves to occur at a specific time scale that could not be performed by a human mentally or with a pen and paper, the claims merely require that the calculation is performed which is not within a specific time frame and could be practically performed in the human mind or with the aid of pencil and paper. Such a time scale constraint has not been considered in the applied 101 rejection. Additionally, examiner notes that while claim 3 sets forth that setting of the delay time is completed within a blanking period, such limitations do not require performing a calculation during the blanking period. Additionally, a blanking period is broadly claimed and does not require a time scale in which a human could not perform the calculation. Examiner notes that while the specification provides one example in which a blanking period is several hundred milliseconds in [0080] of the PGPub, such a blanking period is merely one example and is non limiting as to how many milliseconds “several hundred milliseconds” is limited to. Therefore, even if the claims required calculations performed during a blanking period, examiner notes such a limitation would not appear to require performing the calculation in a time scale which could not be reasonably performed by a human. 

“Applicant respectfully submits that a human would not even have access to the electronic signals sent from the ultrasonic diagnostic apparatus body in order to even attempt to calculate and set the delay time for each of the plurality of transducers” (REMARKS pg. 8). Examiner respectfully disagrees in that a person having ordinary skill in the art would have recognized that to calculate the claimed delay data, access to electronic signals would not be necessary and the claims do not implicitly nor explicitly require “having access to the electronic signals”. As noted above, a person having ordinary skill in the art could perform the calculations using only knowledge of the coordinates of the focal point and sub-array/elements. Additionally examiner notes that the 101 rejection did not set forth that a human could “set the delay time”, but rather that this was applying the judicial exception using a generic computer implementation.  

Applicant further argues “Applicant respectfully submits that amended Claim 1 is clearly directed to a practical application as the ultrasonic transducers are configured to transmit ultrasonic waves according to the delay time set for each of the ultrasonic transducers. Applicant respectfully submits that, for example, an ultrasound probe that transmits ultrasonic waves to a patient is clearly patent eligible, and clearly directed to a practical application” (REMARKS pg. 8). Examiner respectfully disagrees in that the amendment to claim 1 does not integrate the judicial exception into a practical application, as transmitting ultrasonic waves according to the delay time set for each of the ultrasonic transducers is merely insignificant post solution activity which is routine and well known in the art. See for example, Ali “Signal Processing Overview of Ultrasound Systems for Medical Imaging” which describes on page 3 the basic functionality of an ultrasound system including a description of beamforming in which a set of transducer elements are energized with a set of time-delayed pulses to produce a set of sound waves that propagate through the region of interest and further discloses by time delaying the pulses, the resulting time-delayed sound waves meet at a desired focal point that resided at a pre-computed depth along a known scan line. Based on the description above, basic ultrasound functionality includes transmitting ultrasonic waves according to a delay time set for each of the ultrasonic transducers, therefore, such limitations do not integrate the judicial exception of calculating first delay data and receiving second delay data into a practical application. 

Applicant further argues “Applicant strongly traverses the assertion on page 5 of the Office Action that an ultrasonic probe, an ultrasonic diagnostic apparatus body, the transducers, and the various circuitry recited in Claim 1 are "generic." Rather, the hardware recited in Claim 1 is very particular hardware directed only to ultrasound technology. That ultrasonic probes include ultrasound transducers does not make the ultrasound transducers generic” (REMARKS pg. 8) and “Moreover, Applicant notes that the Office Action on pages 5 and 6 merely presents conclusions, and does not provide any evidence that the ultrasonic probe, the ultrasonic apparatus and body, and the transducers are merely generic elements.” (REMARKS pg. 9). Examiner notes that an ultrasound probe, ultrasound apparatus and body, and transducers are generic elements in that they are the most common form of elements found in an ultrasound system. As to the Office Action merely presenting conclusions, examiner notes that a person having ordinary skill in the art would have recognized that the basic components of an ultrasound system include such elements and therefore they are generic, however, examiner points to Ferrada “Ultrasonography in the ICU” pg. 9-10 as evidence which discloses that the critical components of all ultrasound machines include a transducer (i.e. probe) , a pulse, a beamformer, a processor (i.e. apparatus or body) and a user interface and further discloses that the piezoelectric elements which generate ultrasound waves are typically arranged within the transducer. 

Applicant further argues “Moreover, Applicant notes that the Office Action is essentially stating that Applicant is attempting to preempt all possible uses of any alleged abstract idea recited in Claim 1. On the contrary, Claim 1 is clearly limited by being directed to an ultrasonic probe that is connected to an ultrasonic diagnostic apparatus body, that includes a plurality of ultrasonic transducers, as well as the calculation circuitry, the delay data processing circuitry, and the delay circuitry recited in Claim 1. In particular, Applicant strongly traverses the assertion in the Office Action that the elements recited in Claim 1 "do no more than link the judicial exception to a particular technological environment or field of use." Rather, Claim 1 is actually directed to an ultrasonic probe itself, and does not inferentially or tangentially refer to the ultrasound field, as apparently alleged by the Office Action (REMARKS pg. 8-9). Examiner respectfully disagrees in that the Office Actions has not stated that the applicant is attempting to preempt all possible uses of any alleged abstract idea, but rather noted that the additional elements of an ultrasonic probe, apparatus body, and ultrasonic transducers do not amount to significantly more nor integrate the abstract idea into a practical application since they do no more than link the judicial exception to the field of ultrasound (which applicant points out specifically in pg. 8). Examiner further notes even if the elements did not merely link the judicial exception to the ultrasound field (which applicant has interpreted as an attempt to preempt all possible uses of the alleged abstract idea), while preemption is a concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete exemption does not demonstrate that a claim is eligible (See MPEP 2106.04) . Additionally, examiner notes that applicant appears to be presenting conflicting arguments. As noted on page 8, applicant argues that “Claim 1 is very particular hardware directed only to ultrasound technology” and is now arguing that the claim does not refer to the ultrasound field. If the claim is directed to very particular hardware that is directed only to ultrasound technology, then such hardware would necessarily link the claimed elements to the ultrasound technological field by nature. 

Applicant further argues “Moreover, as discussed during the interview, the ultrasound probe of Claim 1 without the claimed calculation circuitry would be patent eligible, but, in the Examiner's view, adding the calculation circuitry to Claim 1 makes Claim 1 patent ineligible. Applicant respectfully submits that this is completely unreasonable, and that Claim 1 clearly integrates any "abstract idea" into a practical application, in particular into the operation of the probe” (REMARKS pg. 9). Examiner notes that when evaluating claims under 101, there are two criteria for subject matter eligibility: First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter and Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception (See MPEP 2106). Examiner notes that when evaluating the claims under step 1, the claims pass and therefore must be evaluated under step 2A. In step 2A prong one, the claims must be evaluated to determine if the claims recite an abstract idea, law of nature, or natural phenomenon. Examiner notes that if the claim does not recite a judicial exception, then the claim cannot be directed to a judicial exception, and thus the claim is eligible without further analysis. Therefore, as discussed in the interview summary, examiner noted that reciting ultrasound probe structure without any judicial exception (e.g. the recited calculation or receiving) would be patent eligible as it would fail at Step 2A Prong one for failing to recite a judicial exception. Additionally as noted above, the claim does not integrate any “abstract idea” into a practical application. 

Applicant further argues “Moreover, the Office Action does not evaluate Claim 1 as a whole to consider the improvement provided by the combination of elements recited in Claim 1” and “In this regard, Applicant notes that the background section in paragraphs 3-8 in the published application sets forth the problem addressed by the invention recited in Claim 1. In particular, due to the number of channel elements in a two-dimensional array probe, an amount of time to transfer delay information is increased, and attempting to increase the clock frequency or extend the setting period leads to other problems, such as increased power consumption and a decrease in frame rate. Thus, in the invention recited in Claim 1, part of the delay is calculated in the ultrasonic diagnostic apparatus, and another part of the delay is calculated in the probe itself, which saves time and allows for the total delay times to be calculated during the blanking period on the probe, without a reduction in frame rate or an increase in power consumption (REMARKS pg. 9). Examiner respectfully disagrees in that applicant’s specification (and in particular paragraphs [0003]-[0008]) do not appear to provide a nexus between the “solution” that is achieved and the claimed elements. In other words, the cited passages do not appear to disclose that by calculating part of the delay in the ultrasonic diagnostic apparatus and another part of the delay in the probe itself that the problems with the amount of time to transfer delay information is increased. Examiner additionally notes that claim 1 does not require the calculation of part of the delay in the ultrasonic diagnostic apparatus body and is merely directed to an ultrasound probe which calculates first delay data and receives second delay data from the ultrasonic diagnostic apparatus body, therefore, even if calculating part of the delay data in the apparatus body and part of the delay data in the ultrasonic probe did provide a direct link to the solution as noted by applicant, such an improvement would not be readily recognized by the claimed features of claim 1. 

35 U.S.C. 112(b)
Examiner notes the 112(b) rejection of claim 2 is withdrawn in view of the amendments to the claims.  
35 U.S.C. 103
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. For example, applicant argues “Nevertheless, Applicant notes that the '123 application merely discloses that the delay amount for the subarray and the minute delay amounts are both calculated by the delay amount calculation unit 200, which is implemented on the main body, or in an alternate embodiment, implemented on the probe itself. However, in no embodiment does the '123 application disclose that any delay calculations are, e.g., split between the main body and the probe, as apparently asserted on page 12 of the Office Action. Applicant strongly disagrees that a disclosure of having the delay amount calculation unit 200 on either the main body or the probe would in any way suggest or teach calculations of one delay amount on the main body and another delay amount on the probe and the setting of the delay based on the two separate delay amounts on the probe” (REMARKS pg. 11) and “In particular, Applicant respectfully submits that the '123 application fails to disclose an ultrasonic probe that includes calculation circuitry configured to calculate first delay data relating to a first time, which is part of a delay time set in each of the ultrasonic transducers, before transmission of ultrasonic waves, delay data processing circuitry configured to receive, from the ultrasonic diagnostic apparatus body, second delay data relating to a second time different from the first time, the second time being part of the delay time, and delay circuitry configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry, as recited in amended Claim 1” (REMARKS pg. 12) and “Rather, the '123 application merely discloses that a calculation of the delay is performed entirely on the main body, or entirely on the probe, and thus does not teach or suggest the calculation of the first delay data on the probe and the receiving of the second delay data from the main body, as required by Claim 1” (REMARKS pg. 12). 
Examiner respectfully disagrees in that the rejection of claims 1, 2, and 7 do not rely on a 102 rejection as anticipated by Takano. Examiner notes that Takano does in fact disclose providing the calculation unit and thus the calculation of the delay is performed entirely on the main body or entirely on the probe, however, examiner notes that because calculation circuitry is interchangeable between the probe and the main body, it would have been obvious to a person having ordinary skill in the art to have placed circuitry which can perform calculations of delay time on both the ultrasound probe and the apparatus body, thus reducing the amount of data required to be calculated and thus reducing the processing power by either the probe or the apparatus body, nonetheless, an additional teaching by Chiang which teaches calculation circuitry on the probe for calculating partial delay data and additional circuitry on an apparatus body for calculating remaining delay data which is described in further detail below with respect to the arguments against Chiang.

“As discussed below with respect to the 103 rejection, this problem does not appear to have been recognized by any of the cited references” (REMARKS pg. 9) “In particular, as noted above, both the cited and in the Office Action do not appear to recognize the problem addressed by Applicant's Claim 1. Without recognition of the problem, it is impossible for the cited references to teach or suggest the solution provided by Claim 1” (REMARKS pg. 11) and “In particular, as noted above, the '936 application does not recognize the problem addressed by Applicant's invention, and thus cannot provide the solution in terms of the calculation of the first and second delay times recited in Claim 1” (REMARKS pg. 13). In response to applicant's argument that the cited references do not teach the “problem” addressed by Applicant’s claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, examiner notes that the claimed limitations merely require that calculations are performed on the ultrasonic probe and received by the apparatus body as per claims 1 and 7 and calculations are performed on both the ultrasonic probe and the ultrasonic apparatus body. Examiner has provided a motivation for doing so which would be reducing processing required by both the apparatus body and the ultrasonic probe. Because such a combination is obvious for reasons other than applicant’s described solution, does not make the combination invalid. 

Applicant further argues “Applicant respectfully submits that the '936 application fails to remedy the deficiencies of the '123 application, as discussed above, and fails to disclose an ultrasonic probe that includes calculation circuitry configured to calculate first delay data relating to a first time which is part of a delay time set in each of the ultrasonic transducers; delay data processing circuitry configured to receive, from the ultrasonic diagnostic apparatus body, second delay data relating to a second time different from the first time; delay circuitry configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry, as recited in amended Claim 1” (REMARKS pg. 13).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In other words, the ‘936 application (hereinafter Chiang) was not relied upon for teaching all of the elements of claims 1, 2, or 7, but rather is relied upon to teach calculation circuitry for performing a first calculation of first delay data (i.e. sub-array beamforming or the time-of-flight calculation for coarse resolution) which is disposed on the probe and processing circuitry for performing a second calculation of second delay data (i.e. 2nd stage large aperture beamforming for fine resolution). Examiner notes that the primary reference already teaches a majority of the elements of claim 1 including the calculation of the first delay data and the second delay data as well as the setting of the delay time and transmitting according to the delay time, therefore the teachings of Chiang need not teach each recited limitation of claims 1, 2, and 7. Modifying Takano with Chiang would merely result in the first delay calculation of Takano being performed in calculation circuitry on the probe and second delay calculation of Takano being performed by processing circuitry on the apparatus body. Therefore, the combination of Takano and Chiang teaches the elements of claims 1, 2, and 7 accordingly. 

Applicant further argues “In particular, even if the "coarse" and "fine" resolution aspects recited in the '936 application correspond to the first delay data and the second delay data recited in Claim 1, which they do not, there is no disclosure in the '936 application as to, for example, the respective locations of the delay time calculations, unlike that recited in Claim 1” (REMARKS pg. 13). Examiner respectfully disagrees in that the hierarchical beamforming would necessarily perform calculations in the sub-array beamformer (on the probe) and the 2nd stage delay time processor (on the apparatus body). Examiner first points to [0096] which discloses the hierarchical beamforming separates the time-of-flight calculation into two parts. Thus the calculation is performed in two parts during the hierarchical beamforming  which discloses that calculations are split between small and large aperture beamforming (i.e. the sub-array beamforming occurring in the probe and the 2nd stage beamforming occurring in the apparatus body of Chiang). Examiner additionally notes that a person having ordinary skill in the art would have recognized beamforming requires calculations to be performed such as a summing of data as evidenced by Ali “Signal processing Overview of Ultrasound Systems for Medical Imaging” on pg. 4 which discloses that once the received signal reach the Rx beamformer the signals are scaled and appropriately delayed to permit a coherent summation of the signals. This new signal (i.e. the summed signal) represents the beamformed signal. Examiner thus notes that by performing beamforming at both the sub-array beamformer and the 2nd stage delay time processor, that a summation of signals (thus a calculation of delay data) is occurring in both the probe and the apparatus body of Chiang. 

Applicant finally argues “Thus, no matter how the teachings of the '123 and '936 applications are combined, the combination does not teach or suggest the combination of an ultrasonic probe having the calculation circuitry, the delay data processing circuitry, and the delay circuitry recited in amended Claim 1. Accordingly, Applicant respectfully submits that the rejection of Claim 1 is rendered moot by the present amendment to Claim 1” (REMARKS pg. 13). Modifying Takano with Chiang would merely result in the first delay calculation of Takano being performed in calculation circuitry on the probe and second delay calculation of Takano being performed by processing circuitry on the apparatus body. Therefore, the combination of Takano and Chiang teaches the elements of claims 1, 2, and 7 accordingly. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1, 2, and 7 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitations “calculate first delay data” and “receive second delay data”, claim 2 recites the limitation “calculate first delay data” and “calculate second delay data”, and claim 7 recites the limitation “calculating first delay data” and “receiving second delay data”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of --------------calculating delay time and receiving delay times which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably calculate the desired delay time to be set in ultrasound transducers having known the coordinates of the transducer elements/sub-array and the desired focal point (i.e. through evaluation) and receive delay time (i.e. through observation). Examiner notes that with the exception of generic computer-implemented steps (e.g. calculation circuitry, processing circuitry, and delay data processing circuitry recited in claims 1 and 2), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
An ultrasonic probe (claims 1 and 2)
an ultrasonic diagnostic apparatus body (claims 1 and 2)
A plurality of transducers (claims 1 and 2)
Delay circuitry configured to set the delay time for each of the ultrasonic transducers (claims 1 and 2)
Wherein the plurality of ultrasonic transducers are further configured to transmit ultrasonic waves according to the delay time set for each of the ultrasonic transducers (claims 1 and 2)
Setting the delay time for each of the ultrasonic transducers (claim 7)
Transmitting, by the ultrasonic probe, ultrasonic waves according to the delay time set for each of the ultrasonic transducers (claim 7) 
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, the ultrasonic probe, the ultrasonic diagnostic apparatus body and the plurality of transducers are merely generic elements of an ultrasound system and do no more than link the judicial exception to a particular technological environment or field of use (i.e. ultrasound). Additionally, setting the delay time for each of the ultrasonic transducers is merely an equivalent of applying it by implementing the abstract idea on a computer. Finally, transmitting ultrasonic wave according to the delay time set for each of the ultrasonic transducers amounts to merely insignificant post solution activity which is routine and conventional in the art. See for example, Ali “Signal Processing Overview of Ultrasound Systems for Medical Imaging” which describes on page 3 the basic functionality of an ultrasound system including a description of beamforming in which a set of transducer elements are energized with a set of time-delayed pulses to produce a set of sound waves that propagate through the region of interest and further discloses by time delaying the pulses, the resulting time-delayed sound waves meet at a desired focal point that resided at a pre-computed depth along a known scan line. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 2, and 7 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims 1, 2, and 7 recite the additional elements cited above.
The additional element(s) listed above do not amount to significantly more than the judicial exception. For example, as noted above, the ultrasonic probe, apparatus body, and transducers do no more than link the judicial exception to a particular technological environment or field of use (i.e. ultrasound) and setting the delay time for each of the ultrasonic transducers is merely an equivalent of applying it by implementing the abstract idea on a computer. Ali “Signal Processing Overview of Ultrasound Systems for Medical Imaging” which describes on page 3 the basic functionality of an ultrasound system including a description of beamforming in which a set of transducer elements are energized with a set of time-delayed pulses to produce a set of sound waves that propagate through the region of interest and further discloses by time delaying the pulses, the resulting time-delayed sound waves meet at a desired focal point that resided at a pre-computed depth along a known scan line. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 3-6 and 8 further limit the abstract idea of independent claim 2. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
The processing circuitry allocates a calculation process of the first delay data and the second delay data so that setting of the delay time to the ultrasonic probe is completed within a blanking period (claim 3)
The processing circuitry allocates, to the calculation circuitry, a first calculation amount of the delay data which is less than a second calculation amount of the delay data allocated for the processing circuitry (claim 4)
The processing circuitry decides whether or not to perform allocation of the calculation process (claim 6)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably allocate calculation processes to different areas (i.e. by making decisions as to where to perform calculation) and decide whether or not to perform calculations (i.e. evaluation). Examiner notes that with the exception of generic computer-implemented steps (e.g. the processing circuitry of claims 3-4 and 6), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 3-6, present additional elements which only further narrow the judicial exceptions (e.g. the nature of the first delay data and the second delay data calculated by the calculation circuitry and the processing circuitry respectively of claim 5 and a timing of the calculation with respect to receiving the second delay data in claim 8 which in its broadest reasonable interpretation does not preclude a human from performing the calculation) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 20180214123 A1), hereinafter Takano in view of Chiang et al. (US 2009156936 A1), hereinafter Chiang.
Regarding claim 1,
Takano teaches an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure in at least [0046]) connected to an ultrasonic diagnostic apparatus body (at least fig. 2 (1110) and corresponding disclosure in at least [0046]), the ultrasonic probe (1000) and the ultrasonic diagnostic apparatus body (1110) being different from each other (see at least fig. 2), the ultrasonic probe (1000) comprising: 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure in at least [0048]); and 
calculation circuitry (at least fig. 2 (200) and corresponding disclosure in at least [0046] which discloses the delay amount calculation unit may be mounted on the ultrasonic probe) configured to calculate first delay data (at least fig. 4(c) and corresponding disclosure in at least [0060]) relating to a first time ([0062]-[0063] which discloses a transmission signal generation unit disposed in the ultrasonic probe generates a transmission signal (i.e. fig. 4(c)) which is delayed according to a focal point during transmission for each sub-beamformer in advance. Examiner thus notes the delay data (4(c)) relates to a first time (i.e. the delay time of the transmission signal (4(c))) which is part of a delay time which is set in each of the ultrasonic transducers before transmission of ultrasonic waves ([0063] which discloses the transmission signal is delayed by the delay circuits 5100 by a minute delay amount. Examiner thus notes the delay time of the transmission signal and the minute delay amount in combination are considered the delay time set in the transducers) ,
delay data processing circuitry (at least fig. (3200 and 3300) and corresponding disclosure in at least [0061] ) configured to receive from the calculation circuitry (200) second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) relating to a second time ([0061] which discloses the delay data of fig. 4(d) is obtained by subtracting a delay amount in the unit of the sub-array (4© from the delay amount (4(a)) for each vibrator) different from the first time ([0061] which discloses the column direction sequencer 3200 and the row direction sequencer 3300 receive a delay amount (fig. 4(d)) the second time being part of the delay time ([0062]-[0063]), the second time being part of the delay time (See above interpretation which notes the transmission signal (first delay data) and minute delay data (second delay data) are considered the delay time)
delay circuitry (at least fig. 2 (5100) and corresponding disclosure in at least [0061]) configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d)). Examiner notes that delaying the transmission as such would set the delay time based on both the transmission signal delay (i.e. first delay data) and the minute delay amount (i.e. second delay amount))
wherein the plurality of ultrasonic transducers are further configured to transmit ultrasonic waves according to the delay time set for each of the ultrasonic transducers ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d). Thus the plurality of transducers are configured to transmit ultrasonic waves according to the delayed transmission signal (i.e. first delay data) which is delayed by the minute delay amount (i.e. second delay data))

While the second delay data is calculated by the calculation circuitry which is mounted on the ultrasound probe, the specification discloses that the calculation circuitry may be mounted on either the probe (1000) or the ultrasonic diagnostic apparatus body (1110) ([0046]), thus a person having ordinary skill in the art would have been motivated to perform calculations of data including the first delay data in a calculation circuitry within the probe while performing additional calculations of other data including the second delay data within the ultrasonic diagnostic apparatus body in order to reduce the calculation processing required for the probe and/or the ultrasonic diagnostic apparatus body. 
Nonetheless, Chiang in a similar field of endeavor involving ultrasound imaging, teaches an ultrasonic probe (at least fig. 4 (500) and corresponding disclosure in at least [0047]) connected to an ultrasonic diagnostic apparatus body (at least fig. 5 (546) and corresponding disclosure in at least [0047]), the ultrasonic probe (500) and the ultrasonic diagnostic apparatus body (546) are different from each other, the ultrasonic probe comprising: 
Calculation circuitry (at least fig. 4 (520) and corresponding disclosure in at least [0047]) configured to calculate first delay data relating to sub-array data ([0096] which discloses the hierarchical beamforming separates the time-of-flight calculation into two parts the first part is a short delay for coarse-resolution, small aperture beamforming) 
Wherein the ultrasonic diagnostic apparatus body (546) comprises a processing circuitry (at least fig. 4 (526) and corresponding disclosure in at least [0047])  for calculating second delay data relating to each element ([0060] which discloses a scan head with integrated subarray beamforming circuits followed by a 2nd stage near-field beamsteering/focusing system and [0096] which discloses the small aperture beamforming (i.e. first stage) is followed by a long delay for fine resolution, large aperture beamforming (2nd stage) as part of the time of flight calculation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include calculating the first delay data in the probe and the second delay data in the ultrasonic diagnostic apparatus body as taught by Chiang in order to reduce the amount of processing powered required by the probe and/or ultrasonic diagnostic apparatus body.
Examiner notes in the modified system the second delay data would be received from the processing circuitry of the ultrasonic apparatus and thus the ultrasonic apparatus.

Examiner notes the modified system of Takano and Chiang would further teach the method of claim 7 having corresponding method steps. 

Regarding claim 2,
Takano discloses an ultrasonic diagnostic apparatus (at least fig. 2 (1100) and corresponding disclosure in at least [0046]) comprising:
an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure in at least [0046]) including: 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure in at least [0046]); and 
A calculation circuitry (at least fig. 2 (200) and corresponding disclosure in at least [0046] which discloses the delay amount calculation unit may be mounted on the ultrasonic probe) configured to calculate first delay data (at least fig. 4(c) and corresponding disclosure in at least [0060]) relating to a first time ([0062]-[0063] which discloses a transmission signal generation unit disposed in the ultrasonic probe generates a transmission signal (i.e. fig. 4(c)) which is delayed according to a focal point during transmission for each sub-beamformer in advance. Examiner thus notes the delay data (4(c)) relates to a first time (i.e. the delay time of the transmission signal (4(c))) which is part of a delay time which is set in each of the ultrasonic transducers before transmission of ultrasonic waves ([0063] which discloses the transmission signal is delayed by the delay circuits 5100 by a minute delay amount. Examiner thus notes the delay time of the transmission signal and the minute delay amount are considered the delay time set ) and configured to calculate second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) relating to a second time ([0061] which discloses the delay data of fig. 4(d) is obtained by subtracting a delay amount in the unit of the sub-array (4(c) from the delay amount (4(a)) for each vibrator) different from the first time ([0061] which discloses the column direction sequencer 3200 and the row direction sequencer 3300 receive a delay amount (fig. 4(d)) the second time being part of the delay time ([0062]-[0063]), the second time being part of the delay time(See above interpretation which notes the transmission signal (first delay data) and minute delay data (second delay data) are considered the delay time)
An apparatus body (at least fig. 2 (1110) and corresponding disclosure in at least [0046]) which is connected to the ultrasonic probe (1000) and different from the ultrasonic probe (see at least fig. 2), the apparatus body comprising processing circuitry (at least fig. 2 (230) and corresponding disclosure in at least [0101]) 
	Wherein the ultrasonic probe (1000) further comprises 
delay data processing circuitry (at least fig. (3200 and 3300) and corresponding disclosure in at least [0061]) configured to receive the second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) from the calculation circuitry (200)
delay circuitry (at least fig. 2 (5100) and corresponding disclosure in at least [0061]) configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d)). Examiner notes that delaying the transmission as such would set the delay time based on both the transmission signal delay (i.e. first delay data) and the minute delay amount (i.e. second delay amount)) 
wherein the plurality of ultrasonic transducers are further configured to transmit ultrasonic waves according to the delay time set for each of the ultrasonic transducers ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d). Thus the plurality of transducers are configured to transmit ultrasonic waves according to the delayed transmission signal (i.e. first delay data) which is delayed by the minute delay amount (i.e. second delay data))

While the second delay data is calculated by the calculation circuitry which is mounted on the ultrasound probe, the specification discloses that the calculation circuitry may be mounted on either the probe (1000) or the apparatus body (1110) ([0046]), thus a person having ordinary skill in the art would have been motivated to perform calculations of data including the first delay data in the calculation circuitry within the probe while performing additional calculations of other data including the second delay data in the processing circuitry of the apparatus body in order to reduce the amount of processing power required by the probe and/or the apparatus body. 
Nonetheless, Chiang in a similar field of endeavor involving ultrasound imaging, teaches and ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe (at least fig. 4 (500) and corresponding disclosure in at least [0047]) which comprises: 
Calculation circuitry (at least fig. 4 (520) and corresponding disclosure in at least [0047]) configured to calculate first delay data relating to sub-array data ([0096] which discloses the hierarchical beamforming separates the time-of-flight calculation into two parts the first part is a short delay for coarse-resolution, small aperture beamforming) 
And an apparatus body (at least fig. 5 (546) and corresponding disclosure in at least [0047]) which is connected to the ultrasonic probe (500) (See at least fig. 4) and different from the ultrasonic probe (500) (see at least fig. 4), the apparatus body comprising processing circuitry (at least fig. 4 (526) and corresponding disclosure in at least [0047])  configured to calculate second delay data relating to each element ([0060] which discloses a scan head with integrated subarray beamforming circuits followed by a 2nd stage near-field beamsteering/focusing system and [0096] which discloses the small aperture beamforming (i.e. first stage) is followed by a long delay for fine resolution, large aperture beamforming (2nd stage) as part of the time of flight calculation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include calculating the first delay data in the probe and the second delay data in the apparatus body as taught by Chiang in order to reduce the amount of processing power required by the probe and/or ultrasonic diagnostic apparatus body.
Examiner notes in the modified system the second delay data would be received from the processing circuitry of the ultrasonic apparatus.

Regarding claim 5,
Takano, as modified, teaches the elements of claim 2 as previously stated. Takano, as modified, further teaches wherein the first delay data calculated by the calculation circuitry (200) includes coarse transmission delay data relating to a sub-array ([0060] which discloses the delay amount corresponds to a distance from the transmission focal point to the sub-array)
And the second delay data calculated by the processing circuitry (230) includes fine transmission delay data relating to each of the ultrasonic transducers belonging to the subarray ([0019] which discloses the delay amount of fig. 4(d) is for each vibrator of a sub-array).

Regarding claim 8,
Takano, as modified, further teaches wherein the calculation circuitry is further configured to calculate the first delay data at a same time during which the delay data processing circuitry is receiving the second delay data (Examiner notes that in the modified system the calculation and reception of delay data are performed within a same time frame (i.e. during the examination process) therefore in its broadest reasonable interpretation the calculation is at a same time (i.e. in a same time frame) during which the delay data processing circuitry is receiving the second delay data).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano and Chiang as applied to claim 2 above and further in view of Yamanaka et al. (US 20180296194 A1), hereinafter Yamanaka.
Regarding claim 3,
Takano, as modified, teaches the elements of claim 2, Takano, as modified, further teaches wherein the processing circuitry (230) is further configured to allocate a calculation process of the first delay data (fig. 4(c)) and the second delay data (fig. 4(d)) between the calculation circuitry (200) and the processing circuitry (230) (Examiner notes the calculation processes for calculating the first and second delay data are necessarily allocated to the corresponding circuitry/processing circuitry) so that setting of the delay time by the ultrasonic probe is completed within a blanking period before a transmission timing of ultrasonic waves (Examiner notes the setting of the delay times are performed prior to transmission of the ultrasonic waves in order to apply the corresponding delays) 
Takano fails to explicitly teach setting of the delay time by the ultrasonic probe is completed within a blanking period from an end of a reception period of the ultrasonic waves to a next transmission timing of ultrasonic waves.
Yamanaka, in a similar field of endeavor involving ultrasonic control, teaches setting a delay time (at least fig. 6 (s102 and s111) and corresponding disclosure in at least [0108] which discloses the transmission and reception setting operation and [0095] which discloses transmission setting includes delay time) within a blanking period after reception of ultrasonic waves and before a transmission timing (at least fig. 6 depicts that when the method of shooting (imaging) is repeated (after reception of ultrasonic waves (s103)) the settings are set again at step (s102 and s111) before a next transmission timing of ultrasonic waves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified the apparatus of Takano to include setting the delay time within a blanking period as taught by Yamanaka in order to generate multiple images having different focal points. 
Examiner notes that in the modified system the setting of the delay time is by the ultrasonic probe as taught by Takano.

Regarding claim 4,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processing circuitry (230) is further configured to allocate, to the calculation circuitry (200), a first calculation amount (at least fig. 4(c)) which is less than a second calculation amount allocated for the processing circuitry (At least fig. 4(d) and 4(b). Examiner notes that in calculating the minute delay amount a delay amount for each transducer in the array (at least fig. 4(b)) is calculated. Examiner thus notes the calculation amount for calculating only the sub-array data of fig. 4(d) is less than a second calculation amount allocated to the processing circuitry which includes calculating a delay amount for each transducer element (fig. 4(b)) and subtracting that amount from the delay amount for each sub-array (fig. 4(c)) [0061])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takano, Chiang, and Yamanaka as applied to claim 3 above, and further in view of Matsumura (US 20160228099 A1).
Regarding claim 6,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processing circuitry determines whether or not to perform allocation of the calculation process of delay data in accordance with a type of a connected ultrasonic probe (Examiner notes than in an instance where the ultrasound probe does not have calculation circuitry the processing circuitry would not perform allocation) 
Nonetheless, Matsumura teaches a processing circuitry (at least fig. 3 (310) and corresponding disclosure in at least [0014]) which determines control parameters in accordance with a type of a connected ultrasound probe ([0014] which discloses beamform controller 310 provides control signals to a microbeamformer 502 instructing the probe as to the timing, frequency, direction, and focusing of tranmit beams for the desired image and the selected probe)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include determining in accordance with a type of connected ultrasound probe in order to allow processing to be performed based on the type of probe. For example, in an instance where the type of probe does have enough power to perform all of the first delay calculation, such allocation would not be performed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793         

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793